Citation Nr: 1043422	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-45 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Whether the Veteran's income is excessive for the purpose of 
payment of Department of Veterans Affairs nonservice-connected 
pension.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel










This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1954 to June 1958.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a decision of a Department of Veterans Affairs (VA) 
Agency of Original Jurisdiction.

In May 2010, the Veteran did not appear for a hearing before the 
Board.  


FINDING OF FACT

Since the receipt of his application for VA nonservice-connected 
pension in December 2007, the Veteran's countable income has 
exceeded the applicable income limits.


CONCLUSION OF LAW

The Veteran's countable income is excessive for receipt of VA 
nonservice-connected pension.  38 U.S.C.A. §§ 1521, 1522 (West 
2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2010).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify 

Under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, but 
rather the application of the law and regulations to the 
undisputed facts.  In such a case, the VCAA is not applicable.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (regarding 
entitlement to recognition as surviving spouse for purposes of 
reinstatement of death pension benefits, neither the duty to 
assist or the duty to notify provisions of VCAA are implicated 
when question is limited to interpretation and application of a 
statute).

In any case, the RO provided pre-adjudication VCAA notice by 
letter, dated in June 2008.  The Veteran was notified of the type 
of evidence necessary to substantiate the claim for nonservice-
connected pension, namely, evidence of total and permanent 
disability in a wartime veteran who was discharged under other 
than dishonorable conditions and evidence showing that his income 
and net worth are below the maximum allowable limits set by law.

Duty to Assist

Further, under 38 U.S.C.A. § 5103A, VA made reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the pertinent 
service personnel records.  The RO has provided the Veteran with 
the opportunity to testify at a hearing before a Veterans Law 
Judge in May 2010, but he did not appear for the hearing.  Over 
the course of the appeal, the Veteran submitted various 
statements concerning his income and assets; he has not 
identified any pertinent evidence for the RO to obtain on his 
behalf.  


As the decision regarding nonservice-connected pension is not 
based on medical evidence but on income and net worth 
information, a medical examination or medical opinion is not 
required under 38 C.F.R. § 3.159(c)(4).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability pension will be paid to a veteran of a period of war 
who meets statutorily-defined service, net worth, and annual 
income requirements; and who is permanently and totally disabled 
from nonservice-connected disability not the result of willful 
misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.

The purpose of VA pension benefits is to provide a subsistence 
income for veterans of a period of war who are totally disabled 
and who are otherwise unable to maintain a basic, minimal income 
level.  Pension benefits are based upon total family income, and 
the amount of pension benefits is adjusted based upon the number 
of dependents the veteran supports.  Recipients of pension income 
are required to report any changes in income and number or status 
of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 
1522.

Under the law, the maximum annual rate of Improved (nonservice-
connected) pension payable to a veteran varies according to the 
number of dependents.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 
3.3(a)(3), 3.23, 3.273.  The rate of pension payable to an 
entitled payee is based on the amount of countable income 
received.  Pension is payable at a specified annual maximum rate, 
which is reduced on a dollar for dollar basis by income on a 12-
month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 
3.3, 3.23.





The maximum annual rate of pension is established by statute 
every year and is reduced by the veteran's countable annual 
income.  "Annual income" includes the veteran's own annual 
income, and, where applicable, the annual income of a dependent 
spouse and, with certain exceptions, the annual income of each 
child of the veteran in his custody or to whose support the 
veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4).  

Payments of any kind, from any source, shall be counted as income 
during the 12-month annualization period in which it was received 
unless it is specifically excluded by regulation.  38 C.F.R. §§ 
3.271, 3.272.  The maximum annual rates of improved pension are 
specified by statute in 38 U.S.C.A. § 1521, as increased from 
time to time under 38 U.S.C.A. § 5312.  Each increase of the 
maximum annual rates of improved pension under 38 U.S.C.A. § 5312 
is published in the "Notices" section of the Federal Register.  
38 C.F.R. § 3.23(a).

As a general rule, all family income shall be counted in 
determining entitlement to pension, including the income received 
by a dependent spouse.  The maximum annual rate of pension 
benefits for a veteran with one dependent (e.g., spouse) is 
$14,643 effective December 1, 2007, and $15,493 effective 
December 1, 2008.  38 C.F.R. § 3.23(a)(3); see VA Adjudication 
Procedures Manual M21-1, Part I, Appendix B.
 
For purposes of calculating pension benefits, total income may be 
reduced by amounts equal to amounts paid by a veteran for 
unreimbursed medical expenses, to the extent that such amounts 
exceed five percent of the maximum annual rate of pension.  38 
U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).

Analysis

The Veteran asserts that he is entitled to pension.  He is a 
veteran who had honorable service during part of the Korean War 
era, having served from October 1954 to June 1958, and his age is 
over 65 years.

From the Veteran's statements, particularly VA Form 21-0516, 
Improved Pension Eligibility Verification Report, dated in June 
2008, it is shown that the Veteran has minimal, if any, assets 
and net worth.  Therefore, he meets the requirements for pension 
benefits as pertaining to his military service, age, and net 
worth or lack thereof.  

The question presented here is whether the Veteran meets the 
annual income requirements for receipt of pension.  As discussed 
below, it is the Board's judgment that the Veteran's countable 
income has exceeded the applicable income limits for receipt of 
nonservice-connected pension.

In his VA Form 21-0516, Improved Pension Eligibility Verification 
Report, dated in June 2008, the Veteran reported that his monthly 
income consisted of Social Security payments for him of $1,183 
(or $14,196 annually) and other recurring monthly income from the 
Teamster's of $265 (or $3,180 annually).  

Documentation obtained from the Social Security Administration, 
however, indicates that his Social Security payments amounted to 
$1,279.40 (or $15,352.80 annually), effective in December 2007.  
Neither of the income sources for the Veteran is listed as a 
source that may be excluded from income in determining countable 
income for pension purposes.  38 C.F.R. § 3.272.  It is also 
noted that there is no documentation that the Veteran's wife is 
receiving Social Security payments.  

Therefore, the Veteran's total annual income of $18,532.80 from 
Social Security payments and from the Teamster's, exceeded the 
maximum annual pension limit of $14,643 for a veteran with one 
dependent, effective December 1, 2007.  The Veteran has not 
furnished any additional information concerning his income.  
Nevertheless, it is noted that his annual income of $18,532.80 
also exceeded the maximum annual pension limit of $15,493 for a 
veteran with one dependent, effective December 1, 2008.  




The law, however, provides that a claimant's countable income for 
pension purposes may be reduced by payment of unreimbursed 
medical expenses.  Despite consideration of his medical expenses, 
the Veteran's countable annual income still exceeds the maximum 
annual limits for payment of pension.

In various statements dated in 2008 and 2009, the Veteran has 
referred to medical procedures and treatments.  However, despite 
requests for unreimbursed medical expenses, he has not furnished 
any documents showing unreimbursed medical expenses that he has 
incurred, such as receipts.  For example, on VA forms received in 
June 2008 and in July 2009, he was specifically requested to 
itemize unreimbursed medical expenses, and he has not listed any 
expenses.  The only medical expense to be considered in his 
appeal is the expense of Medicare Part B premiums, which was 
reported by the Social Security Administration to be $96.40, or 
$1,156.80 annually, effective in December 2007.  

According to the Board's calculation, in considering unreimbursed 
medical expenses paid in the amount of $1,156.80, for the 
reporting period beginning December 2007 when the Veteran's 
pension application was received, only those medical expense 
amounts that exceed five percent of the maximum annual rate of 
pension, however, may be used to reduce the Veteran's total 
income.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  

Even without considering this five percent rule, the Veteran's 
medical expenses of $1,156.80 for the reporting year beginning in 
December 2007 clearly are still not great enough to reduce the 
Veteran's income below the maximum annual pension limits for 
receipt of pension benefits.








Because the evidence in this case shows that the Veteran's 
household income exceeded the income limits for purposes of 
payment of improved nonservice-connected pension, the Veteran 
does not meet the eligibility requirements for pension.

If, in the future, his income changes and he is able to 
substantiate appreciable unreimbursed medical expenses, or the 
severity of his disabilities are such that he requires the 
regular aid and attendance of another person or is housebound 
(which has neither been shown by the present record nor alleged 
by the Veteran), the Veteran may file a new claim for nonservice-
connected pension or for nonservice-connected special monthly 
pension.  


ORDER

As the Veteran's income is excessive for the purpose of payment 
of VA nonservice-connected pension, the appeal is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


